Exhibit 10.6

GILMORE & BELL, P.C.

Execution Copy

 

CITY OF ATCHISON, KANSAS

AS ISSUER

 

AND

 

MGP INGREDIENTS, INC.

AS TENANT

 

 

LEASE

DATED AS OF THE ISSUE DATE OF THE BONDS

 

 

$7,000,000

TAXABLE INDUSTRIAL REVENUE BONDS

SERIES 2006

(MGP INGREDIENTS PROJECT)

 


--------------------------------------------------------------------------------


LEASE

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

 

 

 

 

 

Section 1.1.

Definitions

 

1

Section 1.2.

Representations and Covenants by the Tenant

 

1

Section 1.3.

Representations and Covenants by the Issuer

 

3

 

 

 

 

ARTICLE II

 

 

 

 

 

 

Section 2.1.

Granting of Leasehold

 

3

 

 

 

 

ARTICLE III

 

 

 

 

 

 

Section 3.1.

Basic Rent

 

4

Section 3.2.

Additional Rent

 

4

Section 3.3.

Rent Payable Without Abatement or Setoff

 

4

Section 3.4.

Prepayment of Basic Rent

 

4

Section 3.5.

Deposit of Rent by the Trustee

 

4

Section 3.6.

Acquisition of Bonds

 

5

 

 

 

 

ARTICLE IV

 

 

 

 

 

 

Section 4.1.

Disposition of Original Proceeds; Project Fund

 

5

 

 

 

 

ARTICLE V

 

 

 

 

 

 

Section 5.1

Acquisition of Land and Improvements

 

5

Section 5.2

Project Contracts

 

5

Section 5.3

Payment of Project Costs for Buildings and Improvements

 

6

Section 5.4.

Payment of Project Costs for Machinery and Equipment

 

6

Section 5.5.

Completion of Improvements

 

7

Section 5.6.

Deficiency of Project Fund

 

7

Section 5.7.

Right of Entry by the Issuer and the Trustee

 

7

Section 5.8.

Machinery and Equipment Purchased by the Tenant

 

7

Section 5.9.

Project Property of the Issuer

 

7

Section 5.10.

Kansas Retailers’ Sales Tax

 

8

 

i


--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

Section 6.1.

Insurance

 

8

Section 6.2.

Evidence of Title

 

8

 

 

 

 

ARTICLE VII

 

 

 

 

 

 

Section 7.1.

Impositions

 

8

Section 7.2.

Receipted Statements

 

9

Section 7.3.

Contest of Impositions

 

9

Section 7.4.

Ad Valorem Taxes

 

9

 

 

 

 

ARTICLE VIII

 

 

 

 

 

 

Section 8.1.

Use of Project

 

10

Section 8.2.

Environmental Provisions

 

10

 

 

 

 

ARTICLE IX

 

 

 

 

 

 

Section 9.1.

Sublease by the Tenant

 

11

Section 9.2.

Assignment by the Tenant

 

12

Section 9.3.

Release of the Tenant

 

12

Section 9.4.

Mergers and Consolidations

 

12

Section 9.5.

Covenant Against Other Assignments

 

12

 

 

 

 

ARTICLE X

 

 

 

 

 

 

Section 10.1.

Repairs and Maintenance

 

12

Section 10.2.

Removal, Disposition and Substitution of Machinery or Equipment

 

13

 

 

 

 

ARTICLE XI

 

 

 

 

 

 

Section 11.1.

Alteration of Project

 

13

 

 

 

 

ARTICLE XII

 

 

 

 

 

 

Section 12.1.

Additional Improvements

 

13

 

 

 

 

ARTICLE XIII

 

 

 

 

 

 

Section 13.1.

Securing of Permits and Authorizations

 

14

 

ii


--------------------------------------------------------------------------------


 

Section 13.2.

Mechanic’s Liens

 

14

Section 13.3.

Contest of Liens

 

14

Section 13.4.

Utilities

 

15

 

 

 

 

ARTICLE XIV

 

 

 

 

 

 

Section 14.1.

Indemnity

 

15

 

 

 

 

ARTICLE XV

 

 

 

 

 

 

Section 15.1.

Access to Project

 

15

 

 

 

 

ARTICLE XVI

 

 

 

 

 

 

Section 16.1.

Option to Extend Basic Term

 

15

 

 

 

 

ARTICLE XVII

 

 

 

 

 

 

Section 17.1.

Option to Purchase Project

 

16

Section 17.2.

Quality of Title and Purchase Price

 

16

Section 17.3.

Closing of Purchase

 

17

Section 17.4.

Effect of Failure to Complete Purchase

 

17

Section 17.5.

Application of Condemnation Awards if the Tenant Purchases Project

 

17

Section 17.6.

Option to Purchase Unimproved Portions of Land

 

17

Section 17.7.

Quality of Title - Purchase Price

 

18

Section 17.8.

Closing of Purchase

 

18

Section 17.9.

Effect of Purchase on Lease

 

19

Section 17.10.

Effect of Failure to Complete Project

 

19

 

 

 

 

ARTICLE XVIII

 

 

 

 

 

 

Section 18.1.

Damage and Destruction

 

19

Section 18.2.

Condemnation

 

20

Section 18.3.

Effect of Tenant’s Defaults

 

20

 

 

 

 

ARTICLE XIX

 

 

 

 

 

 

Section 19.1.

Change of Circumstances

 

21

 

iii


--------------------------------------------------------------------------------


 

ARTICLE XX

 

 

 

 

Section 20.1.

Remedies on Default

21

Section 20.2.

Survival of Obligations

22

Section 20.3.

No Remedy Exclusive

23

 

 

 

ARTICLE XXI

 

 

 

 

Section 21.1.

Performance of the Tenant’s Obligations by the Issuer

23

 

 

 

ARTICLE XXII

 

 

 

 

Section 22.1.

Surrender of Possession

23

 

 

 

ARTICLE XXIII

 

 

 

 

Section 23.1.

Notices

24

 

 

 

ARTICLE XXIV

 

 

 

 

Section 24.1.

Triple-Net Lease

24

Section 24.2.

Funds Held by the Trustee After Payment of Bonds

24

 

 

 

ARTICLE XXV

 

 

 

 

Section 25.1.

Rights and Remedies

24

Section 25.2.

Waiver of Breach

24

Section 25.3.

The Issuer Shall Not Unreasonably Withhold Consents and Approvals

25

 

 

 

ARTICLE XXVI

 

 

 

 

Section 26.1.

The Issuer May Not Sell

25

Section 26.2.

Quiet Enjoyment and Possession

25

 

 

 

ARTICLE XXVII

 

 

 

 

Section 27.1.

Investment Tax Credit; Depreciation

25

 

 

 

ARTICLE XXVIII

 

 

 

 

Section 28.1.

Amendments

25

 

iv


--------------------------------------------------------------------------------


 

Section 28.2.

Granting of Easements

26

Section 28.3.

Security Interests

26

Section 28.4.

Construction and Enforcement

27

Section 28.5.

Invalidity of Provisions of Lease

27

Section 28.6.

Covenants Binding on Successors and Assigns

27

Section 28.7.

Section Headings

27

Section 28.8.

Execution of Counterparts

27

 

 

Signatures and Acknowledgments

28

Appendix A, Form of Requisition for Payment of Project Costs

A-1

Appendix B, Form of Certificate of Completion

B-1

Appendix C, Glossary of Words and Terms

D-1

Schedule I, Description of Property

S-1

 

v


--------------------------------------------------------------------------------


LEASE

THIS LEASE, made and entered into as of the Issue Date of the Bonds hereinafter
defined between the City of Atchison, Kansas (the “Issuer”), and MGP
Ingredients, Inc. (the “Tenant”).

WITNESSETH:

WHEREAS, the Issuer is a municipal corporation incorporated as a city of the
first class, duly organized and existing under the laws of the State, with full
lawful power and authority to enter into this Lease by and through its governing
body; and

WHEREAS, the Issuer, in furtherance of the purposes and pursuant to the
provisions of the laws of the State, particularly K.S.A. 12-1740 et seq., as
amended (the “Act”), and in order to provide for the economic development and
welfare of the City of Atchison, Kansas and its environs and to provide
employment opportunities for its citizens and to promote the economic stability
of the State, has proposed and does hereby propose that it shall:

(a)  Acquire the Project (as defined in the Indenture);

(b)  Lease the Project to the Tenant for the rentals and upon the terms and
conditions hereinafter set forth; and

(c)  Issue, for the purpose of paying Project Costs (as defined in the
Indenture), the Series 2006 Bonds under and pursuant to and subject to the
provisions of the Act and the Indenture (herein defined), said Indenture being
incorporated herein by reference and authorized by an ordinance of the governing
body of the Issuer; and

WHEREAS, the Tenant, pursuant to the foregoing proposals of the Issuer, desires
to lease the Project from the Issuer for the rentals and upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, Issuer and the Tenant do hereby covenant and agree
as follows:

ARTICLE I

Section 1.1.  Definitions.  Capitalized terms not otherwise defined in this
Lease shall have the meanings set forth in Appendix B to the Indenture.  In
addition to the words, terms and phrases defined in Appendix B to the Indenture
and elsewhere in this Lease, the capitalized words, terms and phrases as used
herein shall have the meanings set forth in the Glossary of Words and Terms
attached as Appendix C, unless the context or use indicates another or different
meaning or intent.

Section 1.2.  Representations and Covenants by the Tenant.  The Tenant makes the
following covenants and representations as the basis for the undertakings on its
part herein contained:


--------------------------------------------------------------------------------


(a)  The Tenant is a Kansas corporation, duly organized and existing under the
laws of said state, and is duly authorized and qualified to do business in the
State, with lawful power and authority to enter into this Lease, acting by and
through its duly authorized officers.

(b)  Except as otherwise permitted herein, the Tenant shall (1) maintain and
preserve its existence and organization as a corporation and its authority to do
business in the State and to operate the Project, and (2) shall not initiate any
proceedings of any kind whatsoever to dissolve or liquidate without in either
case (A) securing the prior written consent thereto of the Issuer or (B) making
provision for the payment in full of the principal of and interest and
redemption premium, if any, on the Bonds.

(c)  Neither the execution and/or delivery of this Lease, the consummation of
the transactions contemplated hereby or by the Indenture, nor the fulfillment of
or compliance with the terms and conditions of this Lease contravenes in any
material respect any provisions of its articles of incorporation or bylaws, or
conflicts in any material respect with or results in a material breach of the
terms, conditions or provisions of any mortgage, debt, agreement, indenture or
instrument to which the Tenant is a party or by which it is bound, or to which
it or any of its properties is subject, or would constitute a material default
(without regard to any required notice or the passage of any period of time)
under any of the foregoing, or would result in the creation or imposition of any
lien, charge or encumbrance upon any of the property or assets of the Tenant
under the terms of any mortgage, debt, agreement, indenture or instrument, or
violates in any material respect any existing law, administrative regulation or
court order or consent decree to which the Tenant is subject.

(d)  This Lease constitutes a legal, valid and binding obligation of the Tenant
enforceable against the Tenant in accordance with its terms.

(e)  The Tenant agrees to operate and will operate the Project, or cause the
Project to be operated as a “facility,” as that term is contemplated in the Act,
from the date of the Issuer’s acquisition of the Project to the end of the Term.

(f)  The Tenant has obtained or will obtain any and all permits, authorizations,
licenses and franchises necessary to construct the Improvements and to enable it
to operate and utilize the Project for the purposes for which it was leased by
the Tenant under this Lease.

(g)  The estimated total cost of the Improvements to be financed by the proceeds
of the Series 2006 Bonds, plus interest on the Series 2006 Bonds during
acquisition, and Costs of Issuance of the Series 2006 Bonds, will not be less
than the original aggregate principal amount of the Series 2006 Bonds.

(h)  After reasonable inquiry and investigation, the Tenant is not aware of (A)
any Hazardous Substances generated from or located on the Project; (B) any prior
use of the Land which might reasonably involve Hazardous Substances; or (C) any
investigations, complaints or inquiries of any kind, from any source, concerning
Hazardous Substances with respect to the Project or properties adjoining the
Project.

2


--------------------------------------------------------------------------------


(i)  The Tenant will not use or permit the Project to be used by any other
person or entity in any manner which would involve the generation, storage,
disposal or transportation of Hazardous Substances, except in strict compliance
with applicable Environmental Laws.

Section 1.3.  Representations and Covenants by the Issuer.  The Issuer makes the
following representations and covenants as the basis for the undertakings on its
part herein contained:

(a)  It is a municipal corporation duly incorporated and existing as a city of
the first class under the constitution and laws of the State.  Under the
provisions of the Act and the Ordinance, the Issuer has the power to enter into
and perform the transactions contemplated by this Lease and the Indenture and to
carry out its obligations hereunder and thereunder.

(b)  It has not, in whole or in part, assigned, leased, hypothecated or
otherwise created any other interest in, or disposed of, or caused or permitted
any lien, claim or encumbrance to be placed against, the Project, except for
this Lease, the assignment of this Lease to the Trustee, any Permitted
Encumbrances, any Impositions, and the pledge of the Project pursuant to the
Indenture.

(c)  Except as otherwise provided herein or in the Indenture, it will not during
the Term, in whole or in part, assign, lease, hypothecate or otherwise create
any other interest in, or dispose of, or cause or permit any lien, claim or
encumbrance to be placed against, the Project, except Permitted Encumbrances,
this Lease, any Impositions and the pledge of the Project pursuant to the
Indenture.

(d)  It has pledged the Project and the net rentals therefrom generated under
the Lease to payment of the Bonds in the manner prescribed by the Act, and has
duly authorized the execution and delivery of this Lease and the Indenture and
the issuance, sale and delivery of the Series 2006 Bonds.

(f)  It has notified or obtained the consent to and/or approval of the issuance
of the Series 2006 Bonds by each municipal corporation and political subdivision
the notification, consent or approval of which is required by the provisions of
the Act.

ARTICLE II

Section 2.1.  Granting of Leasehold.  The Issuer by these presents hereby rents,
leases and lets the Project unto the Tenant and the Tenant hereby rents, leases
and hires the Project for the Term from the Issuer, for the rentals and upon and
subject to the terms and conditions hereinafter set forth.

3


--------------------------------------------------------------------------------


ARTICLE III

Section 3.1.  Basic Rent.  The Issuer reserves and the Tenant covenants and
agrees to pay Basic Rent to the Trustee as assignee of the Issuer, for the
account of the Issuer, for deposit in the Debt Service Fund, on each Basic Rent
Payment Date.  Basic Rent shall be payable at the principal office of the
Trustee on each Basic Rent Payment Date.

Section 3.2.  Additional Rent. Within 30 days after receipt of written notice
thereof, the Tenant shall pay any Additional Rent required to be paid pursuant
to this Lease not already paid.

Section 3.3.  Rent Payable Without Abatement or Setoff.  The Tenant covenants
and agrees with and for the express benefit of the Issuer and the Bondowners
that all payments of Basic Rent and Additional Rent shall be made by the Tenant
as the same become due, and that the Tenant shall perform all of its
obligations, covenants and agreements hereunder without notice or demand and
without abatement, deduction, setoff, counterclaim, recoupment or defense or any
right of termination or cancellation arising from any circumstance whatsoever,
whether now existing or hereafter arising, and irrespective of whether the
Improvements shall have been acquired, started or completed, or whether the
Issuer’s title to the Project or any part thereof is defective or non-existent,
and notwithstanding any failure of consideration or commercial frustration of
purpose, the eviction or constructive eviction of the Tenant or any subtenant,
any Change of Circumstances, any change in the tax or other laws of the United
States of America, the State, or any municipal corporation of either, any change
in the Issuer’s legal organization or status, or any default of the Issuer
hereunder, and regardless of the invalidity of any action of the Issuer or any
other event or condition whatsoever, and regardless of the invalidity of any
portion of this Lease, and the Tenant hereby waives the provisions of any
statute or other law now or hereafter in effect contrary to any of its
obligations, covenants or agreements under this Lease or which releases or
purports to release the Tenant therefrom.  Nothing in this Lease shall be
construed as a waiver by the Tenant of any rights or claims the Tenant may have
against the Issuer under this Lease or otherwise, but any recovery upon such
rights and claims shall be had from the Issuer separately, it being the intent
of this Lease that the Tenant shall be unconditionally and absolutely obligated
to perform fully all of its obligations, agreements and covenants under this
Lease (including the obligation to pay Basic Rent and Additional Rent) for the
benefit of the Bondowners.

Section 3.4.  Prepayment of Basic Rent.  The Tenant may at any time prepay all
or any part of the Basic Rent.  Prepayments of Basic Rent will be applied to
redemption of Bonds, including payment of redemption premium, as directed in
writing by the Tenant, to the extent that Bonds are subject to optional
redemption at the time of prepayment.  Otherwise, prepayments of Basic Rent will
be deposited in the Debt Service Fund to be applied to purchase of Bonds, or to
optional redemption of Bonds (including redemption premium and interest) at the
earliest date on which Bonds are subject to optional redemption.

Section 3.5.  Deposit of Rent by the Trustee.  As assignee of the Issuer’s
rights hereunder, the Trustee shall deposit, use and apply all payments of Basic
Rent and Additional Rent in accordance with the provisions of this Lease and the
Indenture.

4


--------------------------------------------------------------------------------


Section 3.6.  Acquisition of Bonds.  If the Tenant acquires any Outstanding
Bonds, it may present the certificate(s) representing such part of the Bonds to
the Trustee for cancellation, and upon such cancellation, the Tenant’s
obligation to pay Basic Rent shall be reduced in the same manner as provided for
prepayments by the Tenant of Basic Rent.  In no event, however, shall the
Tenant’s obligation to pay Basic Rent be reduced in such a manner that the
Trustee shall not have on deposit in the Debt Service Fund, on the next
succeeding Payment Date, funds sufficient to pay the maturing principal of,
redemption premium, if any, and interest on Outstanding Bonds as and when the
same shall become due and according to the terms of the Bonds.

ARTICLE IV

Section 4.1.  Disposition of Original Proceeds; Project Fund.  The Original
Proceeds shall be paid over to the Trustee for the account of the Issuer.  The
Trustee shall pay from such Original Proceeds into the Debt Service Fund the
full amount of any accrued interest received upon such sale.  The remainder of
such proceeds shall be deposited by the Trustee in the Project Fund to be used
and applied as provided in this Lease and the Indenture.

ARTICLE V

Section 5.1.  Acquisition of Land and Improvements.  The Tenant shall prior to
or concurrently with the issuance of the Bonds, assign or cause to be conveyed
to the Issuer by special warranty deed, subject to Permitted Encumbrances, the
Land as described in Schedule I.  The Tenant shall also concurrently with such
conveyance make provisions for the discharge or subordination to the interests
acquired by the Issuer of any liens or encumbrances incurred by it in connection
with the construction, installation or development of any Improvements, other
than Permitted Encumbrances.

Section 5.2.  Project Contracts.  Prior to the delivery of this Lease, the
Tenant has or may have entered into a contract or contracts with respect to the
acquisition and/or construction of Improvements.  Those contracts, and any such
contracts entered into by the Tenant after delivery of this Lease are
hereinafter referred to as the “Project Contracts.”  Prior to the delivery
hereof, certain work has been or may have been performed on the Improvements
pursuant to said Project Contracts or otherwise.  The Tenant hereby covenants
with the Issuer to perform the Project Contracts for the benefit of the Issuer
as holder of title to the Project as well as its own benefit as tenant under
this Lease, and the Issuer hereby designates the Tenant as the Issuer’s agent
for the purpose of executing and performing the Project Contracts.  After the
execution hereof, the Tenant shall cause the Project Contracts to be fully
performed by the contractor(s), subcontractor(s) and supplier(s) thereunder in
accordance with the terms thereof, and the Tenant covenants to cause the
Improvements to be acquired, constructed, installed and/or completed in
accordance with the Project Contracts.  The Tenant warrants that the
construction and/or acquisition of the Improvements in accordance with said
Project Contracts will result in the Project being suitable for use by the
Tenant as a commercial office building and tech center facility.”  Any and all
amounts received by the Issuer, the Trustee or the Tenant from any of the
contractors or other suppliers by way of breach of contract, refunds or
adjustments shall become a part of and be deposited in the

5


--------------------------------------------------------------------------------


Project Fund.  The Trustee may, at its option, appoint an agent to review the
Project Contracts, and make periodic inspections of the Improvements during
construction to determine the satisfactory progress and completion of the work. 
The reasonable fees and expenses of such agent shall be paid by the Tenant as
Additional Rent.

Section 5.3.  Payment of Project Costs for Buildings and Improvements.  The
Issuer hereby agrees to pay for the acquisition or construction of the
Improvements to be paid for from the proceeds of Bonds, or any repairs or
replacements to be made pursuant to Article XVIII of this Lease, but solely from
Original Proceeds of the Bonds (or Net Proceeds, as applicable) as deposited in
the Project Fund, and hereby authorizes and directs the Trustee to pay for the
same, but solely from the Project Fund, from time to time, after issuance of the
Bonds while the Tenant is in compliance with the requirements of Section 6.1
hereof, upon receipt by the Trustee of a requisition certificate signed by the
Authorized Tenant Representative in the form set forth as Appendix A hereto
which is incorporated herein by reference.  With regard to materials and/or
labor furnished to the Project site at the order of the Tenant without formal
contract, or by subcontract with the Tenant acting as general contractor, which
could form the basis of a statutory mechanic’s or subcontractor’s lien, unless
Tenant is sole owner of the Bonds, the Trustee may disburse payment therefor
only upon receipt of releases or waivers of statutory mechanic’s or
subcontractor’s liens by all vendors or subcontractors receiving payment or
furnishing labor or materials as a subcontractor of the vendor or subcontractor
receiving payment.

The sole obligation of the Issuer under this paragraph shall be to cause the
Trustee to make such disbursements upon receipt of such certificates and
releases or waivers.  The Trustee may rely fully on any such certificates and
shall not be required to make any investigation in connection therewith.

Section 5.4.  Payment of Project Costs for Machinery and Equipment.  The Issuer
hereby agrees to pay for the purchase and acquisition of any machinery and
equipment constituting a part of the Improvements, but solely from the Project
Fund, from time to time, upon receipt by the Trustee of a certificate signed by
the Authorized Tenant Representative in the form provided by Appendix A hereto
which is incorporated herein by reference and accompanied by the following
specific information:

(a)                                  A copy of the seller’s invoice, purchase
order or other like document evidencing the purchase by the Tenant of such
machinery and/or equipment;

(b)                                 Common descriptive name of machinery or
equipment;

(c)                                  Serial number, if any; and

(d)                                 Model number, if any.

The sole obligation of the Issuer under this Section shall be to cause the
Trustee to make such disbursements upon receipt of said certificates and proof
of mechanic’s or subcontractor’s lien waiver or release, if the item is to
become a fixture on the Land.  The Trustee may rely fully on any such
certificate and supporting documentation and shall not be required to make any
independent

6


--------------------------------------------------------------------------------


investigation in connection therewith.  All machinery, equipment and/or personal
property acquired, in whole or in part, from funds deposited in the Project Fund
pursuant to this Section will be considered a part of the Project. With respect
to items of machinery and equipment constituting a part of the Improvements, the
Tenant shall maintain a running master list of such machinery and equipment, and
within 30 days after the Completion Date, the Tenant shall prepare an accurate
detailed final list of machinery and equipment constituting a part of the
Improvements (but not installed as fixtures therein or thereon), which list
shall be filed with the Trustee, and shall constitute a part of this Lease by
reference.  All machinery and equipment constituting a part of the Improvements
shall be appropriately identified by separate schedule or other means acceptable
to the Trustee.

Section 5.5.  Completion of Improvements .  The Tenant warrants that the
Project, when completed, will be occupied and used by the Tenant for its lawful
business purposes.  The Tenant covenants and agrees to proceed diligently to
complete any Improvements to be acquired with the proceeds of the Series 2006
Bonds.  Upon completion of Improvements, the Tenant shall cause the Authorized
Tenant Representative to deliver a Certificate of Completion, in the form
substantially as attached hereto as Appendix B, to the Trustee.  In the event
funds remain on hand in the Project Fund on the date the Certificate of
Completion is furnished to the Trustee, such remaining funds shall be
transferred by the Trustee to the Debt Service Fund on the receipt of the
Certificate of Completion and shall be applied in accordance with the provisions
of the Indenture.

Section 5.6.  Deficiency of Project Fund.  If Original Proceeds in the Project
Fund shall are insufficient to pay fully any Project Costs (including
reimbursements to the Tenant for Project Costs advanced by the Tenant prior to
issuance of the Bonds) and to fully complete any Improvements, lien free (except
for Permitted Encumbrances), the Tenant covenants to pay the full amount of any
such deficiency by making payments directly to the contractors and to the
suppliers of materials, machinery, equipment, property and services as the same
shall become due, and the Tenant shall save the Issuer and the Trustee whole and
harmless from any obligation to pay such deficiency.

Section 5.7.  Right of Entry by the Issuer and the Trustee.  The duly authorized
agents of the Issuer and/or the Trustee shall have the right at any reasonable
time and upon reasonable notice to the Tenant prior to the completion of the
Improvements to have access to the Project or any part thereof for the purpose
of inspecting the acquisition, installation or construction thereof.

Section 5.8.  Machinery and Equipment Purchased by the Tenant.  If no part of
the purchase price of an item of machinery, equipment or personal property is
paid from Original Proceeds deposited in the Project Fund pursuant to the terms
of this Lease, then such item of machinery, equipment or personal property will
not be considered a part of the Project.

Section 5.9.  Project Property of the Issuer.  All Improvements, all work and
materials on Improvements as such work progresses, any Project Additions,
anything under this Lease which becomes, is deemed to be, or constitutes a part
of the Project, and the Project as fully completed, repaired, rebuilt,
rearranged, restored or replaced by the Tenant under the provisions of this
Lease, except as otherwise specifically provided herein, shall immediately when
erected or installed become the absolute property of the Issuer.  Any
Improvements that become a part of the real

7


--------------------------------------------------------------------------------


estate as fixtures shall remain separate from the Tenant’s property unless and
until purchased by the Tenant from the Issuer as provided in this Lease.

Section 5.10.  Kansas Retailers’ Sales Tax.

The parties have entered into this Lease in contemplation that, under the
existing provisions of K.S.A. 79-3606, subsections (b) and (d) and other
applicable laws, sales of tangible personal property or services purchased in
connection with construction of any Improvements are entitled to exemption from
the tax imposed by the Kansas Retailers’ Sales Tax Act.  The parties agree that
the Issuer shall, upon the request of and with the Tenant’s assistance, promptly
obtain from the State and furnish to the contractors and suppliers a project
exemption certificate for the construction of the Improvements.  The Tenant
covenants that said exemption certificate shall be used only in connection with
the purchase of tangible personal property or services becoming a part of the
Project.

ARTICLE VI

Section 6.1.  Insurance.  During the Term of this Lease, the Tenant shall obtain
and maintain such general accident and public liability insurance covering the
Tenant’s operations in or upon the Project (including coverage for losses
arising from the ownership, maintenance, use or operation of any automobile,
truck or other vehicle in or upon the Project), such insurance insuring the
Project against loss or damage by fire, lightning and all other risks covered by
the broadest form extended coverage insurance endorsement then in use in the
State, and such other property, casualty, liability and worker’s compensation
insurance as is customarily carried by business of the type in which the Tenant
is engaged, subject to reasonable deductibles, all of which insurance shall name
the Tenant, the Issuer, and the Trustee as insureds and loss payees, as their
interests appear.  The Trustee shall have no duty to review the insurance
required by this Article VI (or certificates thereof) or to inquire as to the
compliance thereof with this Article VI.

Section 6.2.  Evidence of Title.  The Tenant shall furnish evidence of title in
the form of an updated title report describing Tenant’s fee simple title to the
Land (the “Updated Title Report”).  The Issuer and the Tenant agree that any and
all proceeds therefrom during the Basic Term (a) if received before the
completion of the building Improvements shall be paid into and become a part of
the Project Fund, (b) if received thereafter but before the Bonds and interest
thereon have been paid in full, shall be paid into and become a part of the Debt
Service Fund, and (c) if received after the Bonds, redemption premium, if any,
and interest thereon have been paid in full, shall belong and be paid to the
Tenant.

ARTICLE VII

Section 7.1.  Impositions.  The Tenant shall, during the Term of this Lease,
bear, pay and discharge, before the delinquency thereof, any and all
Impositions.  In the event any Impositions may be lawfully paid in installments,
the Tenant shall be required to pay only such installments

8


--------------------------------------------------------------------------------


thereof as become due and payable during the term of this Lease as and when the
same become due and payable.

Section 7.2.  Receipted Statements.  Unless the Tenant exercises its right to
contest any Impositions in accordance with Section 7.3 hereof, the Tenant shall,
within 30 days after the last day for payment without penalty or interest of an
Imposition which the Tenant is required to bear, pay and discharge pursuant to
the terms hereof, deliver to the Trustee a copy of the statement issued therefor
duly receipted to show the payment thereof.

Section 7.3.  Contest of Impositions.  The Tenant shall have the right, in its
own or the Issuer’s name or both, to contest the validity or amount of any
Imposition by appropriate legal proceedings instituted before the Imposition
complained of becomes delinquent if, and provided, the Tenant (i) before
instituting any such contest, shall give the Issuer and the Trustee written
notice of its intention to do so and, if requested in writing by the Issuer or
the Trustee, shall deposit with the Trustee a surety bond of a surety company
acceptable to the Issuer as surety, in favor of the Issuer and the Trustee, as
their interests may appear, or cash, in a sum of at least the amount of the
Imposition so contested, assuring the payment of such contested Impositions
together with all interest and penalties to accrue thereon and court costs, (ii)
diligently prosecutes any such contest and at all times effectively stays or
prevents any official or judicial sale therefor, under execution or otherwise,
and (iii) promptly pays any final judgment enforcing the Imposition so contested
and thereafter promptly procures record release or satisfaction thereof.  The
Tenant shall indemnify and hold the Issuer whole and harmless from any costs and
expenses the Issuer may incur related to any such contest.

Section 7.4.  Ad Valorem Taxes.  The parties acknowledge that under the existing
provisions of K.S.A. 79-201a, as amended, the property acquired, constructed or
purchased with the proceeds of the Bonds (except such property used for certain
retail uses) is eligible to receive exemption from ad valorem taxation for a
period up to 10 calendar years after the calendar year in which the Bonds are
issued, provided the Issuer has complied with certain notice, hearing and
procedural requirements established by law, and proper application has been
made.  The Issuer represents that such notice, hearing and procedural
requirements will have been complied with at the Issue Date.  Subject to the
provisions of Section 7.5 of this Lease, the Issuer will, at the Tenant’s
request, with information furnished by Tenant and the Trustee, make all
necessary filings regarding the application for 100% ad valorem tax exemption
for the full 10-year period on or before March 1 in the calendar year following
the calendar year in which the Bonds were issued, and will renew said
application from time to time and take any other action as may be necessary to
maintain such ad valorem tax exemption in full force and effect, in accordance
with K.S.A. 79-201a, 79-210 et seq. and the requirements of the State Board of
Tax Appeals.  If it becomes necessary to litigate the issue of availability or
applicability of the ad valorem tax exemption, the Issuer will cooperate fully
with Tenant in pursuing such litigation, but all litigation costs and reasonable
attorney fees must be paid by Tenant, either directly or as Additional Rent.

9


--------------------------------------------------------------------------------


ARTICLE VIII

Section 8.1.  Use of Project.  Subject to the provisions of this Lease, the
Tenant shall have the right to use the Project for any and all purposes allowed
by law and contemplated by the constitution of the State and the Act.  The
Tenant shall comply in all material respects with all statutes, laws,
ordinances, orders, judgments, decrees, regulations, directions and requirements
of all federal, state, local and other governments or governmental authorities,
now or hereafter applicable to the Project or to any adjoining public ways, as
to the manner of use or the condition of the Project or of adjoining public
ways.  The Tenant shall comply with the mandatory requirements, rules and
regulations of all insurers under the policies required to be carried under the
provisions of this Lease.  The Tenant shall pay all costs, expenses, claims,
fines, penalties and damages that may in any manner arise out of, or be imposed
as a result of, the failure of the Tenant to comply with the provisions of this
Article.

Section 8.2.  Environmental Provisions.

(a)  The Tenant hereby covenants that it will not cause or permit any Hazardous
Substances (as defined herein) to be placed, held, located or disposed of, on,
under or at the Land or the Project, other than in the ordinary course of
business and in material compliance with all applicable Environmental Laws.

(b)  In furtherance and not in limitation of any indemnity elsewhere provided to
the Issuer hereunder and in the Indenture, the Tenant hereby agrees to indemnify
and hold harmless the Issuer, the Trustee and the Bondowner(s) from time to time
from and against any and all losses, liabilities, including strict liability,
damages, injuries, expenses, including reasonable attorneys’ fees, costs of any
settlement or judgment, costs of investigation, consultants, testing, sampling,
cleanup, or defense, and claims of any and every kind paid, incurred or
suffered, with respect to, or as a direct or indirect result of, the actual or
alleged presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from the Land or the Project of any
Hazardous Substance (including, without limitation, any losses, liabilities,
reasonable attorneys’ fees, costs of any settlement or judgment or claims
asserted or arising under any federal, state or local Environmental Law or
so-called “Superfund” or “Super lien” law, or any other applicable Environmental
Law, rule, regulation, order or decree regulating, relating to or imposing
liability, including strict liability, or standard of conduct concerning, any
Hazardous Substance) regardless of whether or not caused by or within the
control of the Tenant.

(c)  If the Tenant receives any notice of (1) the happening of any event
involving the use, other than in the ordinary course of business and in
compliance with all applicable Environmental Laws, spill, release, leak,
seepage, discharge or cleanup of any Hazardous Substance on the Land or the
Project or in connection with the Tenant’s operations thereon or (2) any
complaint, order, citation or notice with regard to air emissions, water
discharges or any other environmental, health or safety matter affecting the
Tenant (an “Environmental Complaint”) from any person (including, without
limitation, the United States Environmental Protection Agency (the “EPA”), and
the Kansas Department of Health and Environment (“KDHE”) then the Tenant shall
immediately notify the Issuer and the Trustee in writing.  With respect to any
such notice that relates to a condition or conditions on the Project site, the
Tenant shall promptly initiate action to

10


--------------------------------------------------------------------------------


remediate the conditions cited in the notice, and shall diligently pursue such
remediation at its expense to the satisfaction of the city authority.

(d)  If an Event of Default shall have occurred, at the request of the Issuer or
the Trustee, the Tenant shall periodically perform (at the Tenant’s expense) an
environmental audit and, if reasonably deemed necessary by the Issuer or the
Trustee, an Environmental Assessment, (each of which must be reasonably
satisfactory to the Issuer and the Trustee) of the Project, or the hazardous
waste management practices and/or hazardous waste disposal sites used by the
Tenant with respect to the Project.  Said audit and/or Environmental Assessment
shall be conducted by an environmental consultant satisfactory to the Issuer and
the Trustee.  Should the Tenant fail to perform any environmental audit or risk
assessment within 30 days of the written request of the Issuer or the Trustee,
either shall have the right, but not the obligation, to retain an environmental
consultant to perform any such environmental audit or risk assessment.  All
costs and expenses incurred by the Issuer or the Trustee in the exercise of such
rights shall be payable by the Tenant as Additional Rent on demand, and if not
so paid, shall bear interest until paid at the average rate of interest on the
Bonds plus 200 basis points.

(e)  The Tenant shall not install nor permit to be installed in the Project
friable asbestos or any substance containing asbestos and deemed hazardous by
Environmental Law applicable to the Project and respecting such material, and
with respect to any such material currently present in the Project, shall
promptly either (1) remove any material which such applicable regulations deem
hazardous and require to be removed or (2) otherwise comply with such applicable
Environmental Law, at the Tenant’s expense.  If the Tenant shall fail to so
remove or otherwise comply, the Issuer may declare an Event of Default and/or do
whatever is necessary to eliminate said substances from the Project or otherwise
comply with the applicable Environmental Law or order, and the costs thereof
shall be payable by the Tenant on demand, and if not so paid, shall bear
interest until paid at the average rate of interest on the Bonds plus 200 basis
points.  The Tenant shall defend, indemnify, and save the Issuer, the Trustee
and the Bondowner(s) harmless from all costs and expenses (including
consequential damages) asserted or proven against the Tenant, or incurred to
comply with such regulations.

(f)  The provisions of Section 8.2(d) shall survive the termination of this
Lease or exercise of the Tenant’s option to purchase the Project, except with
respect to obligations which arise solely and exclusively as a result of the
use, spill, release, leak, seepage or discharge of Hazardous Substances on the
Land or the Project after the Project is no longer occupied by the Tenant.

ARTICLE IX

Section 9.1.  Sublease by the Tenant.  The Tenant may sublease the Project to a
single party or entity.  In the event of any such subleasing, the Tenant shall
remain fully liable for the performance of its duties and obligations hereunder,
and no such subleasing and no dealings or transactions between the Issuer or the
Trustee and any such subtenant shall relieve the Tenant of any of its duties and
obligations hereunder.

11


--------------------------------------------------------------------------------


Any such sublease shall be subject and subordinate in all respects to the
provisions of this Lease.

Section 9.2.  Assignment by the Tenant.  The Tenant may assign, mortgage, sell,
or otherwise transfer its interest in this Lease only with the prior written
consent of the Issuer.  In the event of any such assignment, the Tenant shall
remain fully liable for the performance of its duties and obligations hereunder,
except to the extent hereinafter provided, and no such assignment and no
dealings or transactions between the Issuer or the Trustee and any such assignee
shall relieve the Tenant of any of its duties and obligations hereunder, except
as may be otherwise provided in the following Section.

Section 9.3.  Release of the Tenant.  If, in connection with an assignment by
the Tenant of its interest in this Lease, (a) the Issuer and the Owners of at
least seventy-five percent (75%) in aggregate principal amount of the
Outstanding Bonds (including any Additional Bonds) shall file with the Trustee
and the Original Purchaser their prior written consent to such assignment, and
(b) the proposed assignee shall expressly assume and agree to perform all of the
obligations of the Tenant under this Lease; then the Tenant shall be fully
released from all obligations accruing hereunder after the date of such
assignment.

Section 9.4.  Mergers and Consolidations.  Notwithstanding the provisions of
Sections 9.2 and 9.3 above, if the Tenant shall assign or transfer, by operation
of law or otherwise, its interests in this Lease in connection with a
transaction involving the merger or consolidation of the Tenant with or into, or
a sale, lease or other disposition of all or substantially all of the property
of the Tenant as an entirety to another person, association, corporation or
other entity, and (a) the proposed assignee, transferee or surviving corporation
shall expressly assume and agree to perform all of the obligations of the Tenant
under this Lease with regard to the Bonds, and (b) if Tenant is not the sole
owner of the Bonds, the Tenant shall furnish the Trustee and the Issuer with
evidence in the form of financial statements accompanied by a proforma balance
sheet prepared by an independent certified public accountant of recognized
standing showing that the net worth of such proposed assignee, transferee or
surviving entity immediately following such assignment, transfer or merger will
be at least equal to the net worth of the Tenant as shown by the most recent
financial statements of the Tenant furnished to the Trustee pursuant to this
Lease; then and in such event the Tenant shall be fully released from all
obligations accruing hereunder after the date of such assignment, transfer or
merger.

Section 9.5.  Covenant Against Other Assignments.  The Tenant will not assign or
in any manner transfer its interests under this Lease, nor will it suffer or
permit any assignment thereof by operation of law, except in accordance with the
limitations, conditions and requirements herein set forth.

ARTICLE X

Section 10.1.  Repairs and Maintenance. The Tenant covenants and agrees that it
will, during the Term of this Lease, at its own expense, keep and maintain the
Project and all parts thereof in good condition and repair, including but not
limited to the furnishing of all parts,

12


--------------------------------------------------------------------------------


mechanisms and devices required to keep the machinery, equipment and personal
property constituting a part of the Project in good mechanical and working
order.

Section 10.2.  Removal, Disposition and Substitution of Machinery or Equipment. 
The Tenant shall have the right, provided the Tenant is not in Default, to
remove and sell or otherwise dispose of any machinery or equipment which
constitutes a part of the Project and which is no longer used by the Tenant or,
in the opinion of the Tenant, is no longer useful to the Tenant in its
operations (whether by reason of changed processes, changed techniques,
obsolescence, depreciation or otherwise).

All machinery or equipment constituting a part of the Project and removed by the
Tenant shall become the absolute property of the Tenant and may be sold or
otherwise disposed of by the Tenant without otherwise accounting to the Issuer. 
In all cases, the Tenant shall pay all the costs and expenses of any such
removal and shall immediately repair at its expense all damage caused thereby. 
The Tenant’s rights under this Section to remove machinery or equipment
constituting a part of the Project is intended only to permit the Tenant to
maintain an efficient operation by the removal of such machinery and equipment
no longer suitable to the Tenant’s use for any of the reasons set forth in this
Section and such right is not to be construed to permit a removal under any
other circumstances and shall not be construed to permit the wholesale removal
of such machinery or equipment by the Tenant.

ARTICLE XI

Section 11.1.  Alteration of Project.  The Tenant shall have and is hereby given
the right, at its sole cost and expense, to make such additions, changes and
alterations in and to any part of the Project as the Tenant from time to time
may deem necessary or advisable, provided however, the Tenant shall not make any
major addition, change or alteration which will adversely affect the intended
use or structural strength or value of any part of the Improvements.  All
additions, changes and alterations made by the Tenant pursuant to the authority
of this Article shall (a) be made in a workmanlike manner and in strict
compliance with all laws and ordinances applicable thereto, (b) when commenced,
be prosecuted to completion with due diligence, and (c) when completed, shall be
deemed a part of the Project; provided, however, that additions of machinery,
equipment and/or personal property of the Tenant, not purchased or acquired from
proceeds of the Bonds and not constituting a part of the Project shall remain
the separate property of the Tenant and may be removed by the Tenant prior to or
as provided in Section 22.1 hereof.

ARTICLE XII

Section 12.1.  Additional Improvements.  The Tenant shall have and is hereby
given the right, at its sole cost and expense, to construct on the Land or
within areas occupied by the Improvements, or in airspace above the Project,
such additional buildings and improvements as the Tenant from time to time may
deem necessary or advisable.  All additional buildings and improvements
constructed by the Tenant pursuant to the authority of this Article shall,
during the Term, remain the property of the Tenant and may be added to, altered
or razed and removed by the Tenant at any time during the Term hereof.  The
Tenant covenants and agrees (a) to make all

13


--------------------------------------------------------------------------------


repairs and restorations, if any, required to be made to the Project because of
the construction of, addition to, alteration or removal of, said additional
buildings or improvements, (b) to keep and maintain said additional buildings
and improvements in good condition and repair, ordinary wear and tear excepted,
(c) to promptly and with due diligence either raze and remove from the Land, in
a good, workmanlike manner, or repair, replace or restore such of said
additional buildings or improvements as may from time to time be damaged by fire
or other casualty, and (d) that all additional buildings and improvements
constructed by the Tenant pursuant to this Article which remain in place after
the termination of this Lease for any cause other than the purchase of the
Project pursuant to Article XVII hereof shall, upon and in the event of such
termination, become the separate and absolute property of the Issuer.

ARTICLE XIII

Section 13.1.  Securing of Permits and Authorizations.  The Tenant shall not do
or permit others under its control to do any work in or in connection with the
Project or related to any repair, rebuilding, restoration, replacement,
alteration of or addition to the Project, or any part thereof, unless all
requisite municipal and other governmental permits and authorizations shall have
first been procured and paid for.  All such work shall be done in a good and
workmanlike manner and in compliance with all applicable building, zoning and
other laws, ordinances, governmental regulations and requirements and in
accordance with the requirements, rules and regulations of all insurers under
the policies required to be carried under the provisions of this Lease.

Section 13.2.  Mechanic’s Liens.  The Tenant shall not do or suffer anything to
be done whereby the Project, or any part thereof, is encumbered by any
mechanic’s or other similar lien. Should any mechanic’s or other similar lien
ever be filed against the Project, or any part thereof, the Tenant shall
discharge the same of record within 30 days after the date of filing.  Notice is
hereby given that the Issuer does not authorize or consent to and shall not be
liable for any labor or materials furnished to the Tenant or anyone claiming by,
through or under the Tenant upon credit, and that no mechanic’s or similar liens
for any such labor, services or materials shall attach to or affect the
reversionary or other estate of the Issuer in and to the Project, or any part
thereof.

Section 13.3.  Contest of Liens.  The Tenant, notwithstanding the above, shall
have the right to contest any such mechanic’s or other similar lien if within
said 30-day period stated above it (a) notifies the Issuer and the Trustee in
writing of its intention so to do, and if Tenant is not the sole owner of Bonds
and if requested by the Trustee, deposits with the Trustee a surety bond issued
by a surety company acceptable to the Issuer as surety, in favor of the Issuer,
or cash, in the amount of the lien claim so contested, indemnifying and
protecting the Issuer from and against any liability, loss, damage, cost and
expense of whatever kind or nature growing out of or in any way connected with
said asserted lien and the contest thereof, (b) diligently prosecutes such
contest, at all times effectively staying or preventing any official or judicial
sale of the Project or any part thereof or interest therein, under execution or
otherwise, and (c) promptly pays or otherwise satisfies any final judgment
adjudging or enforcing such contested lien claim and thereafter promptly
procures record release or satisfaction thereof.

14


--------------------------------------------------------------------------------


Section 13.4.  Utilities.  All utilities and utility services used by the Tenant
in, on or about the Project shall be contracted for by the Tenant in the
Tenant’s own name and the Tenant shall, at its sole cost and expense, procure
any and all permits, licenses or authorizations necessary in connection
therewith.

ARTICLE XIV

Section 14.1.  Indemnity.  The Tenant shall and hereby covenants and agrees to
indemnify, protect, defend and save the Issuer, the Trustee and the Bondowners
harmless from and against any and all claims, demands, liabilities and costs,
including attorneys’ fees, arising from damage or injury, actual or claimed, of
whatsoever kind or character, to property or persons, occurring or allegedly
occurring in, on or about the Project during the Term hereof, and upon timely
written notice from the Issuer or the Trustee, the Tenant shall defend the
Issuer and the Trustee in any action or proceeding brought thereon; provided,
however, that nothing contained in this Section shall be construed as requiring
the Tenant to indemnify the Issuer or the Trustee for any claim resulting from
any negligent, willful or malicious act or omission of the Issuer or the
Trustee, or their respective agents and employees.  The Tenant also covenants
and agrees, at its expense, to pay and to indemnify the Issuer, the Trustee and
the Bondowners from and against all costs, expenses and charges, including
reasonable counsel fees (to the extent permitted by law), incurred in obtaining
possession of the Project after default of the Tenant, or in enforcing any
covenant or agreement of the Tenant contained in this Lease or the Indenture.

ARTICLE XV

Section 15.1.  Access to Project.  The Issuer, for itself and its duly
authorized representatives and agents, including the Trustee, reserves the right
to enter the Project at all reasonable times during usual business hours
throughout the Term, upon reasonable notice, for the purpose of (a) examining
and inspecting the same, (b) performing such work made necessary by reason of
the Tenant’s default under any of the provisions of this Lease, and (c) after an
Event of Default, for the purpose of exhibiting the Project to prospective
purchasers, lessees or mortgagees.  The Issuer may, during the progress of said
work mentioned in (b) above, keep and store on the Project all necessary
materials, supplies and equipment and shall not be liable for inconvenience,
annoyances, disturbances, loss of business or other damage suffered by reason of
the performance of any such work or the storage of such materials, supplies and
equipment.  Prior to entry, Issuer will cause its representatives to enter a
confidentiality agreement customarily used by Tenant to protect its trade
secrets and other intellectual property.

ARTICLE XVI

Section 16.1.  Option to Extend Basic Term.  The Tenant shall have and is hereby
given the right and option to extend the Basic Term of this Lease for the
Additional Term provided that (a) the Tenant shall give the Issuer written
notice of its intention to exercise the option at least 30 days prior to the
expiration of the Basic Term and (b) the Tenant is not in Default hereunder at
the

15


--------------------------------------------------------------------------------


time it gives the Issuer such notice or at the time the Additional Term
commences.  In the event the Tenant exercises such option, the terms, covenants,
conditions and provisions set forth in this Lease shall be in full force and
effect and binding upon the Issuer and the Tenant during the Additional Term
except that the Basic Rent during any extended term herein provided for shall be
the sum of $100.00 per year, payable in advance on the first Business Day of
such Additional Term.

ARTICLE XVII

Section 17.1.  Option to Purchase Project.  Subject to the provisions of this
Article, the Tenant shall have the right and option to purchase the Project at
any time during the Term hereof and for 120 days thereafter.  The Tenant shall
exercise its option by giving the Issuer written notice of the Tenant’s election
to exercise its option and specifying the date, time and place of closing, which
date (the “Purchase Date”), unless waived, shall neither be earlier than 30 days
nor later than 180 days after the notice is given.  The Tenant may not, however,
exercise such option if the Tenant is in Default hereunder on the Purchase Date
unless all Defaults are cured upon payment of the purchase price specified in
Section 17.2.

Section 17.2.  Quality of Title and Purchase Price.  If said notice of election
to purchase is given, the Issuer shall sell and convey all of its interests in
the Project to the Tenant on the Purchase Date free and clear of all liens and
encumbrances except (a) Permitted Encumbrances, (b) those to which title was
subject on the date of conveyance to the Issuer of the Land, or to which title
became subject with the Tenant’s written consent, or which resulted from any
failure of the Tenant to perform any of its covenants or obligations under this
Lease, (c) taxes and assessments, general and special, if any, and (d) the
rights of any party having condemned or who is attempting to condemn title to,
or the use for a limited period of, all or any part of the Project, for a price
determined as follows (which the Tenant agrees to pay in cash at the time of
delivery of the Issuer’s deed or other instrument or instruments of transfer of
the Project to the Tenant as hereinafter provided):

(1)  The full amount which is required to provide the Issuer and the Trustee
with funds sufficient, in accordance with the provisions of the Indenture, to
pay at maturity or to redeem and pay in full (A) the principal of all of the
Outstanding Bonds, (B) all interest due thereon to date of maturity or
redemption, whichever first occurs, and (C) all costs, expenses and premiums
incident to the redemption and payment of said Bonds in full, plus

(2)  $100.00.

Nothing in this Article shall release or discharge the Tenant from its duty or
obligation under this Lease to make any payment of Basic Rent or Additional Rent
which, in accordance with the terms of this Lease, becomes due and payable prior
to the Purchase Date, or its duty and obligation to fully perform and observe
all covenants and conditions herein stated to be performed and observed by the
Tenant prior to the Purchase Date.

16


--------------------------------------------------------------------------------


Section 17.3.  Closing of Purchase.  On the Purchase Date the Issuer shall
deliver to the Tenant its special warranty deed and/or other appropriate
instrument or instruments of conveyance or assignment, properly executed and
conveying the Project to the Tenant free and clear of all liens and encumbrances
except as set forth in the preceding section above, or conveying such other
title to the Project as may be acceptable to the Tenant, and the Tenant shall
pay the full purchase price for the Project as follows:  (a) the amount
specified in clause (1) of Section 17.2 shall be paid to the Trustee for deposit
in the Debt Service Fund to be used to pay or redeem Bonds and the interest
thereon as provided in the Indenture, and (b) the amount specified in clause (2)
of said Section 17.2 shall be paid to the Issuer; provided, however, nothing
herein shall require the Issuer to deliver its appropriate instrument or
instruments of assignment or conveyance to the Tenant until after all duties and
obligations of the Tenant under this Lease to the date of such delivery have
been fully performed and satisfied or adequate provision made for such
performance and satisfaction.  Upon the delivery to the Tenant of the Issuer’s
appropriate instrument or instruments of assignment or conveyance, payment of
the purchase price by the Tenant and legal defeasance of the Bonds, this Lease
shall ipso facto terminate, subject to the provisions of Section 20.2 hereof.

Section 17.4.  Effect of Failure to Complete Purchase.  If, for any reason, the
purchase of the Project by the Tenant pursuant to valid notice of election to
purchase is not effected on the Purchase Date, this Lease shall be and remain in
full force and effect according to its terms the same as though no notice of
election to purchase had been given, except that if such purchase is not
effected on the Purchase Date because the Issuer does not have or is unable to
convey to the Tenant such title to the Project as the Tenant is required to
accept, the Issuer shall use its best efforts to cure any such defect in its
title to the Project.  In the event the Issuer is unable to cure such defect in
its title to the Project, or if the Issuer’s failure to close would be a breach
of its obligations hereunder, the Tenant shall have the right to cancel this
Lease forthwith if, but only if, the principal of and interest on the Bonds and
all costs incident to the redemption and payment of the Bonds have been paid in
full.  The Tenant shall also have the right to exercise any legal or equitable
remedies, in its own name or in the name of the Issuer, to obtain acceptable
title to the Project.

Section 17.5.  Application of Condemnation Awards if the Tenant Purchases
Project.  The right of the Tenant to exercise its option to purchase the Project
under the provisions of this Article shall remain unimpaired notwithstanding any
condemnation of title to, or the use for a limited period of, all or any part of
the Project.  If the Tenant shall exercise its said option and pay the purchase
price as provided in this Article, all of the condemnation awards received by
the Issuer after the payment of said purchase price, less all attorneys’ fees
and other expenses and costs incurred by the Issuer as the owner of the Project
in connection with such condemnation, shall belong and be paid to the Tenant.

Section 17.6.  Option to Purchase Unimproved Portions of Land.  The Tenant shall
have the option to purchase at any time and from time to time during the Term
any vacant part or vacant parts of the unimproved Land constituting a part of
the Project; provided, however, the Tenant shall furnish the Issuer and the
Trustee with a certificate of an Authorized Tenant Representative, dated not
more than thirty (30) days prior to the date of the purchase and stating that,
in the opinion of the Authorized Tenant Representative, (a) the portion of said
Land with respect to which the option is exercised is not needed for the
operation of the Project for the purposes herein stated, (b) the purchase will
not impair the usefulness or operating efficiency or

17


--------------------------------------------------------------------------------


materially impair the value of the Project and will not destroy or materially
impair the means of ingress thereto and egress therefrom, and (c) the purchase
will not materially adversely affect compliance of the remaining Land and any
Improvements with applicable zoning laws or regulations.  The Tenant shall
exercise this option by giving the Issuer and the Trustee written notice of the
Tenant’s election to exercise its option and specifying (i) the legal
description, (ii) the date, time and place of closing, which date shall neither
be earlier than 45 days nor later than 60 days after the notice is given, (iii)
the appraised current fair market value of the portions of the Land with respect
to which the Tenant’s option is exercised as determined by an independent,
qualified appraiser whose report shall be furnished to the Trustee together with
the Tenant’s notice of election to purchase, and (iv) a certificate signed by
the chief executive or chief financial officer of the Tenant stating that no
event has occurred and is continuing which, with notice or lapse of time or
both, would constitute an Event of Default; provided, however, that the Tenant
may not exercise this option if there has occurred and is continuing any event
which, with notice or lapse of time or both, would constitute an Event of
Default at the time said notice is given and may not purchase said real property
on the specified closing date if any such event has occurred and is continuing
on said date unless all defaults are cured.  The option hereby given shall
include the right to purchase a perpetual easement for right-of-way to and from
the public roadway and the right to purchase such land as is necessary to assure
that there will always be access between the real property purchased pursuant to
these Sections 17.6 through 17.10 and the public roadway.

Section 17.7.  Quality of Title - Purchase Price.  If said notice of election to
purchase is given as provided in Section 17.6 the Issuer shall convey the real
property described in the Tenant’s notice to the Tenant on the specified date
free and clear of all liens and encumbrances except (a) Permitted Encumbrances,
(b) those to which the title was subject on the date of conveyance to the Issuer
of the Land, or to which title became subject with the Tenant’s written consent,
or which resulted from any failure of the Tenant to perform any of its covenants
or obligations under this Lease, (c) taxes and assessments, general and special,
if any, and (d) the interests of any party having condemned or who is attempting
to condemn title to, or the use for a limited period of, all or any part of the
real property described in the Tenant’s notice.  The purchase price shall be an
amount equal to the then current fair market value thereof, as determined with
reference to the independent appraiser’s report furnished to the Trustee or the
original cost to the Tenant, whichever is less.

Section 17.8.  Closing of Purchase.  If the Issuer has title to such vacant real
property free and clear of all liens and encumbrances except as stated above or
has such other title to the such real property as may be acceptable to the
Tenant, then on the specified date, the Issuer shall deliver to the Tenant its
special warranty deed, properly executed and conveying such real property to the
Tenant free and clear of all liens and encumbrances except as stated above, and
the Tenant shall pay the purchase price for such real property, said purchase
price to be paid to the Trustee for the account of the Issuer and deposited by
the Trustee in the Debt Service Fund and shall be used to redeem Bonds on any
date the Bonds are subject to optional redemption as provided in the Indenture. 
Nothing herein shall require the Issuer to deliver its special warranty deed to
the Tenant until after all duties and obligations of the Tenant under this Lease
to the date of such delivery have been fully performed and satisfied.

18


--------------------------------------------------------------------------------


Section 17.9.  Effect of Purchase on Lease.  The exercise by the Tenant of the
option granted under these Sections 17.6 to 17.10 and the purchase and sale and
conveyance of a portion or portions of the Land constituting a part of the
Project pursuant hereto shall in no way whatsoever affect this Lease, and all
the terms and provisions hereof shall remain in full force and effect the same
as though no notice of election to purchase had been given, and specifically,
but not in limitation of the generality of the foregoing, exercise of such
option shall not affect, alter, diminish, reduce or abate the Tenant’s
obligations to pay all Basic Rent and Additional Rent required hereunder.

Section 17.10.  Effect of Failure to Complete Purchase.  If, for any reason
whatsoever, the purchase by the Tenant of the real property described in said
notice is not effected on the specified date, this Lease shall be and remain in
full force and effect according to its terms the same as though no notice of
election to purchase had been given.

ARTICLE XVIII

Section 18.1.  Damage and Destruction.

(a)  If, during the Term, any Improvements are damaged or destroyed, in whole or
in part, by fire or other casualty, the Tenant shall promptly notify the Issuer
and the Trustee in writing as to the nature and extent of such damage or loss
and whether it is practicable and desirable to rebuild, repair, restore or
replace such damage or loss.

(b)  If the Tenant shall determine that such rebuilding, repairing, restoring or
replacing is practicable and desirable, the Tenant shall forthwith proceed with
and complete with reasonable dispatch such rebuilding, repairing, restoring or
replacing.  If Tenant is the sole owner of Bonds and Section 18.3 is not
applicable, all Net Proceeds shall be paid to Tenant.  If Tenant is not the sole
owner of Bonds, any Net Proceeds of property and/or casualty insurance required
by this Lease and received with respect to any such damage or loss to the
Improvements shall be paid to the Trustee and shall be deposited in the Project
Fund and shall be used and applied for the purpose of paying the cost of such
rebuilding, repairing, restoring or replacing such damage or loss.  Any amount
remaining in the Project Fund after such rebuilding, repairing, restoring or
replacing shall be paid to the Tenant.

(c)  If the Tenant shall reasonably determine that rebuilding, repairing,
restoring or replacing the Improvements is not practicable and desirable, any
Net Proceeds of property and/or casualty insurance required by this Lease and
received with respect to any such damage or loss to the Project shall be paid
into the Debt Service Fund.  Such moneys shall be used to redeem Bonds at their
earliest optional redemption date.  The Tenant agrees that it shall be
reasonable in exercising its judgment pursuant to this subsection (c).

(d)  The Tenant shall not, by reason of its inability to use all or any part of
the Improvements during any period in which the Improvements are damaged or
destroyed, or are being repaired, rebuilt, restored or replaced nor by reason of
the payment of the costs of such rebuilding, repairing, restoring or replacing,
be entitled to any reimbursement or any abatement or

19


--------------------------------------------------------------------------------


diminution of the Basic Rent or Additional Rent payable by the Tenant under this
Lease nor of any other obligations of the Tenant under this Lease except as
expressly provided in this Section.

Section 18.2.  Condemnation.

(a)  If, during the Term title to, or the temporary use of, all or any part of
the Project shall be condemned by any authority exercising the power of eminent
domain (other than the Issuer), the Tenant shall, within 30 days after the date
of entry of a final order in any eminent domain proceedings granting
condemnation, notify the Issuer and the Trustee in writing as to the nature and
extent of such condemnation and whether it is practicable and desirable to
acquire substitute land or construct substitute Improvements.

(b)  If the Tenant shall determine that such substitution is practicable and
desirable, the Tenant shall forthwith proceed with and complete with reasonable
dispatch the acquisition or construction of such substitute Land or
Improvements.  If Tenant is the sole owner of Bonds and Section 18.3 is not
applicable, all Net Proceeds shall be paid to Tenant.  If Tenant is not the sole
owner of Bonds, any Net Proceeds received from any award or awards with respect
to the Project or any part thereof made in such condemnation or eminent domain
proceedings shall be paid to the Trustee for the account of the Tenant and shall
be deposited in the Project Fund and shall be used and applied for the purpose
of paying the cost of such substitution.  Any amount remaining in the Project
Fund after such acquisition or construction shall be paid to Tenant.

(c)  If the Tenant shall reasonably determine that it is not practicable and
desirable to acquire or construct substitute Improvements, any Net Proceeds of
condemnation awards received by the Tenant shall be paid into the Debt Service
Fund.  Such moneys shall be used to redeem Bonds at their earliest optional
redemption date.  The Tenant agrees that it shall be reasonable in exercising
its judgment pursuant to this subsection.

(d)  The Tenant shall not, by reason of its inability to use all or any part of
the Improvements during any such period of restoration or acquisition nor by
reason of the payment of the costs of such restoration or acquisition, be
entitled to any reimbursement or any abatement or diminution of the Basic Rent
or Additional Rent nor of any other obligations hereunder payable by the Tenant
under this Lease.

(e)  The Issuer shall cooperate fully with the Tenant in the handling and
conduct of any prospective or pending condemnation proceedings with respect to
the Project or any part thereof so long as the Issuer is not the condemning
authority.  In no event will the Issuer voluntarily settle or consent to the
settlement of any prospective or pending condemnation proceedings with respect
to the Project or any part thereof without the written consent of the Tenant and
the Trustee.

Section 18.3.  Effect of Tenant’s Defaults.  Anything in this Article to the
contrary notwithstanding, the Issuer and the Trustee shall have the right at any
time and from time to time to withhold payment of all or any part of the Net
Proceeds from the Project Fund attributable to damage, destruction or
condemnation of the Project to the Tenant or any third party if an Event of
Default has occurred and is continuing, or the Issuer or the Trustee has given
notice to the Tenant

20


--------------------------------------------------------------------------------


of any Default which, with the passage of time, will become an Event of
Default.  In the event the Tenant shall cure any Defaults specified herein, the
Trustee shall make payments from the Net Proceeds to the Tenant in accordance
with the provisions of this Article.  However, if this Lease is terminated or
the Issuer or the Trustee otherwise re-enters and takes possession of the
Project without terminating this Lease, the Trustee shall pay all the Net
Proceeds held by it into the Debt Service Fund and all rights of the Tenant in
and to such Net Proceeds shall cease.

ARTICLE XIX

Section 19.1.  Change of Circumstances.  If at any time during the Basic Term, a
Change of Circumstances occurs, then the Tenant shall have the option to
purchase the Project pursuant to Article XVII or the option to terminate this
Lease by giving the Issuer notice of such termination within 90 days after the
Tenant has actual knowledge of the event giving rise to such option.  Such
termination shall become effective when all of the Bonds Outstanding are paid or
payment is provided for pursuant to the Indenture.

ARTICLE XX

Section 20.1.  Remedies on Default.  Whenever any Event of Default shall have
happened and be continuing, the Trustee (acting on behalf of the Issuer, as
assignee of the Issuer’s rights hereunder) may take any legal action, including
but not limited to, one or more of the following remedial actions:

(a)  By written notice to the Tenant upon acceleration of maturity of the Bonds
as provided in the Indenture, the Trustee acting on behalf of the Issuer may
declare the aggregate amount of all unpaid Basic Rent or Additional Rent then or
thereafter required to be paid under this Lease by the Tenant to be immediately
due and payable as liquidated damages from the Tenant, whereupon the same shall
become immediately due and payable by the Tenant.

(b)  The Trustee acting on behalf of the Issuer may give the Tenant written
notice of intention to terminate this Lease on a date specified therein, which
date shall not be earlier than 30 days after such notice is given and, if all
Defaults have not then been cured on the date so specified, the Tenant’s rights
to possession of the Project shall cease, and this Lease shall thereupon
terminate.  The Trustee acting on behalf of the Issuer may thereafter re-enter
and take possession of the Project and pursue all its available remedies,
including sale of the Project and judgment against the Tenant for possession of
the Project and/or all Basic Rent and Additional Rent then owing, including
costs and attorney fees.

(c)  Without terminating the Term hereof, or this Lease, the Trustee acting on
behalf of the Issuer may conduct inspections or an Environmental Assessment of
the Project, and re-enter the Project or take possession thereof pursuant to
legal proceedings or any notice provided for by law and this Lease.  The Issuer
or the Trustee acting on behalf of the Issuer may refuse to re-enter or take
possession of the Project if it has reasonable cause for such refusal. 
“Reasonable cause” shall include the presence on the Project of conditions which
are in violation of any

21


--------------------------------------------------------------------------------


Environmental Law or the existence or threat of a remedial action against the
Tenant under any Environmental Law resulting from conditions on the Project.

(d)  Having elected to re-enter or take possession of the Project pursuant to
subsection 20.1(c), the Trustee acting on behalf of the Issuer may relet the
Project, or parts thereof, for such term or terms and at such rental and upon
such other terms and conditions as are deemed advisable, with the right to make
alterations and repairs to the Project, and no such re-entry or taking of
possession of the Project shall be construed as an election to terminate this
Lease, and no such re-entry or taking of possession shall relieve the Tenant of
its obligation to pay Basic Rent or Additional Rent (at the time or times
provided herein), or of any of its other obligations under this Lease, all of
which shall survive such re-entry or taking of possession.  The Tenant shall
continue to pay the Basic Rent and Additional Rent provided for in this Lease
until the end of the Term, whether or not the Project shall have been relet,
less the net proceeds, if any, of reletting the Project.

(e)  Having elected to reenter or take possession of the Project pursuant to
subsection 20.1(c), the Trustee acting on behalf of the Issuer may (subject,
however, to any restrictions against termination of this Lease in the Trust
Indenture), by notice to the Tenant given at any time thereafter while the
Tenant is in Default in the payment of Basic Rent or Additional Rent or in the
performance of any other obligation under this Lease, elect to terminate this
Lease in accordance with subsection 20.1(b) and thereafter proceed to exercise
any remedies lawfully available.

(f)  If, in accordance with any of the foregoing provisions of this Article, the
Issuer shall have the right to elect to re-enter and take possession of the
Project, the Issuer or the Trustee acting on behalf of the Issuer, may enter and
expel the Tenant and those claiming through or under the Tenant and remove the
property and effects of both or either by all lawful means without being guilty
of any manner of trespass and without prejudice to any remedies for arrears of
Basic Rent or Additional Rent or preceding breach of contract by the Tenant.

(g)  Net proceeds of any reletting or sale of the Project shall be deposited in
the Debt Service Fund for application to pay the Bonds and interest thereon. 
“Net proceeds” shall mean the receipts obtained from reletting or sale after
deducting all expenses incurred in connection with such reletting or sale,
including without limitation, all repossession costs, brokerage commissions,
legal fees and expenses, expenses of employees, alteration costs and expenses of
preparation of the Project for reletting or sale.

(h)  The Issuer may recover from the Tenant any attorney fees incurred in
exercising any of its remedies under this Lease.

Section 20.2.  Survival of Obligations.  The Tenant covenants and agrees with
the Issuer that until all Bonds and the interest thereon and redemption premium,
if any, are paid in full or provision is made for the payment thereof in
accordance with the Indenture, its obligations under this Lease shall survive
the cancellation and termination of this Lease for any cause and/or sale of the
Project, and that the Tenant shall be obligated to pay Basic Rent and Additional
Rent (reduced by any net income the Issuer or the Trustee may receive from the
Project after such termination)

22


--------------------------------------------------------------------------------


and perform all other obligations provided for in this Lease, all at the time or
times provided in this Lease.  Notwithstanding any provision of this Lease
(other than Section 8.2(f))or the Indenture, the Tenant’s obligations under
Sections 8.2(b) and 14.1 hereof shall survive any termination, release or
assignment of this Lease or the Indenture and payment or provision for payment
of the Bonds.

Section 20.3.  No Remedy Exclusive.  No remedy herein conferred upon or reserved
to the Issuer is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Lease or now or hereafter
existing at law or in equity or by statute, subject to the provisions of the
Indenture.  No delay or omission to exercise any right or power accruing upon
any Event of Default shall impair any such right or power, or shall be construed
to be a waiver thereof, but any such right or power may be exercised from time
to time and as often as may be deemed expedient.  In order to entitle the Issuer
to exercise any remedy reserved to it in this Article, it shall not be necessary
to give any notice, other than notice required herein.

ARTICLE XXI

Section 21.1.  Performance of the Tenant’s Obligations by the Issuer.  If the
Tenant shall fail to keep or perform any of its obligations as provided in this
Lease, then the Issuer may (but shall not be obligated to do so) upon the
continuance of such failure on the Tenant’s part for 90 days after notice of
such failure is given the Tenant by the Issuer or the Trustee and without
waiving or releasing the Tenant from any obligation hereunder, as an additional
but not exclusive remedy, make any such payment or perform any such obligation,
and the Tenant shall reimburse the Issuer for all sums so paid by the Issuer and
all necessary or incidental costs and expenses incurred by the Issuer in
performing such obligations through payment of Additional Rent.  If such
Additional Rent is not so paid by the Tenant within 10 days of demand, the
Issuer shall have the same rights and remedies provided for in Article XX in the
case of Default by the Tenant in the payment of Basic Rent.

ARTICLE XXII

Section 22.1.  Surrender of Possession.  Upon accrual of the Issuer’s right of
reentry as the result of the Tenant’s Default hereunder or upon the cancellation
or termination of this Lease by lapse of time or otherwise (other than as a
result of the Tenant’s purchase of the Project), the Tenant shall peacefully
surrender possession of the Project to the Issuer in good condition and repair,
ordinary wear and tear excepted; provided, however, the Tenant shall have the
right, prior to or within 90 business days after the termination of this Lease,
to remove from on or about the Project the buildings, improvements, machinery,
equipment, personal property, furniture and trade fixtures which the Tenant owns
under the provisions of this Lease and are not a part of the Project.  All
repairs to and restorations of the Project required to be made because of such
removal shall be made by and at the sole cost and expense of the Tenant.  All
buildings, improvements, machinery, equipment, personal property, furniture and
trade fixtures owned by the Tenant and which are not so removed from on or about
the Project prior to or within 90 business days after such termination of this
Lease shall become the separate and absolute property of the Issuer.

23


--------------------------------------------------------------------------------


ARTICLE XXIII

Section 23.1.  Notices.  All notices required or desired to be given hereunder
shall be in writing and shall be delivered in person to the Notice
Representative or mailed by restricted mail to the Notice Address.  All notices
given by restricted mail as aforesaid shall be deemed duly given as of the date
three days after they are so mailed.  When mailed notices are given, the party
giving notice will use reasonable diligence to contact the party being notified
by telephone, electronic mail or facsimile on or before the date such notice is
mailed.

ARTICLE XXIV

Section 24.1.  Triple-Net Lease. The parties hereto agree (a) that this Lease is
intended to be a triple-net lease, (b) that the payments of Basic Rent and
Additional Rent are designed to provide the Issuer and the Trustee with funds
adequate in amount to pay all principal of and interest on all Bonds as the same
become due and payable and to pay and discharge all of the other duties and
requirements set forth herein, and (c) that to the extent that the payments of
Basic Rent and Additional Rent are not adequate to provide the Issuer and the
Trustee with funds sufficient for the purposes aforesaid, the Tenant shall be
obligated to pay, and it does hereby covenant and agree to pay, upon demand
therefor, as Additional Rent, such further sums of money as may from time to
time be required for such purposes.

Section 24.2.  Funds Held by the Trustee After Payment of Bonds.  If, after the
principal of and interest on all Bonds and all costs incident to the payment of
Bonds have been paid in full, the Trustee holds unexpended funds received in
accordance with the terms hereof, such unexpended funds shall, except as
otherwise provided in this Lease and the Indenture and after payment therefrom
to the Issuer of any sums of money then due and owing by the Tenant under the
terms of this Lease, be the absolute property of and be paid over forthwith to
the Tenant.

ARTICLE XXV

Section 25.1.  Rights and Remedies.  The rights and remedies reserved by the
Issuer and the Tenant hereunder and those provided by law shall be construed as
cumulative and continuing rights.  No one of them shall be exhausted by the
exercise thereof on one or more occasions.  The Issuer and the Tenant shall each
be entitled to specific performance and injunctive or other equitable relief for
any breach or threatened breach of any of the provisions of this Lease,
notwithstanding the availability of an adequate remedy at law, and each party
hereby waives the right to raise such defense in any proceeding in equity.

Section 25.2.  Waiver of Breach.  No waiver of any breach of any covenant or
agreement herein contained shall operate as a waiver of any subsequent breach of
the same covenant or agreement or as a waiver of any breach of any other
covenant or agreement, and in case of a breach by either party of any covenant,
agreement or undertaking, the nondefaulting party may

24


--------------------------------------------------------------------------------


nevertheless accept from the other any payment or payments or performance
hereunder without in any way waiving its right to exercise any of its rights and
remedies provided for herein or otherwise with respect to any such Default or
Defaults which were in existence at the time such payment or payments or
performance were accepted by it.

Section 25.3.  The Issuer Shall Not Unreasonably Withhold Consents and
Approvals.  Wherever in this Lease it is provided that the Issuer shall, may or
must give its approval or consent, or execute supplemental agreements, exhibits
or schedules, the Issuer shall not unreasonably or arbitrarily withhold or
refuse to give such approvals or consents or refuse to execute such supplemental
agreements, exhibits or schedules.

ARTICLE XXVI

Section 26.1.  The Issuer May Not Sell.  The Issuer covenants that unless an
Event of Default under this Lease has occurred and is continuing, and the
remaining Term of this Lease has been terminated, it will not, without the
Tenant’s written consent, unless required by law, sell or otherwise part with or
encumber its fee title interest in the Project at any time during the Term of
this Lease.

Section 26.2.  Quiet Enjoyment and Possession.  The Tenant shall enjoy peaceable
and quiet possession of the Project as long as no Event of Default has occurred
and is continuing.

ARTICLE XXVII

Section 27.1.  Investment Tax Credit; Depreciation.  The Tenant shall be
entitled to claim the full benefit of (l) any investment credit against federal
or state income tax allowable with respect to expenditures of the character
contemplated hereby under any federal or state income tax laws now or from time
to time hereafter in effect, and (2) any deduction for depreciation with respect
to the Project from federal or state income taxes.  The Issuer agrees that it
will upon the Tenant’s request execute all such elections, returns or other
documents which may be reasonably necessary or required to more fully assure the
availability of such benefits to the Tenant.

ARTICLE XXVIII

Section 28.1.  Amendments.  This Lease may be amended, changed or modified in
writing in the following manner:

(a)  With respect to an amendment, change or modification which reduces the
Basic Rent or Additional Rent, or any amendment which reduces the percentage of
Bondowners whose consent is required for any such amendment, change or
modification, by an agreement in writing executed by the Issuer and the Tenant
and consented to in writing by the Trustee and by Bondowners owning at least 90%
of the aggregate principal amount of the Bonds then Outstanding;

25


--------------------------------------------------------------------------------


(b)  With respect to any other amendment, change or modification which will
materially adversely affect the security or rights of the Bondowners, by an
agreement in writing executed by the Issuer and the Tenant and consented to in
writing by the Trustee and by Bondowners owning at least 66-2/3% of the
aggregate principal amount of the Bonds then Outstanding; and

(c)  With respect to all other amendments, changes, or modifications, by an
agreement in writing executed by the Issuer and the Tenant.

At least 15 days prior to the execution of any agreement pursuant to (c) above,
the Issuer and the Tenant shall furnish the Trustee and the Original Purchaser
of the Bonds with a copy of the amendment, change or modification proposed to be
made.

Section 28.2.  Granting of Easements.  If no Event of Default under this Lease
shall have happened and be continuing, the Tenant may, at any time or times, (a)
grant easements, licenses and other rights or privileges in the nature of
easements with respect to any property included in the Project, free from any
rights of the Issuer or the Bondowners, or (b) release existing easements,
licenses, rights-of-way and other rights or privileges, all with or without
consideration and upon such terms and conditions as the Tenant shall determine,
and the Issuer agrees, to the extent that it may legally do so, that it will
execute and deliver any instrument necessary or appropriate to confirm and grant
or release any such easement, license, right-of-way or other right or privilege
or any such agreement or other arrangement, upon receipt by the Issuer of:  (1)
a copy of the instrument of grant or release or of the agreement or other
arrangement, (2) a written application signed by the Authorized Tenant
Representative requesting such instrument, and (3) a certificate executed by the
Tenant stating (A) that such grant or release is not detrimental to the proper
conduct of the business of the Tenant, and (B) that such grant or release will
not impair the effective use or interfere with the efficient and economical
operation of the Project and will not materially adversely affect the security
of the Bondowners.  If the instrument of grant shall so provide, any such
easement or right and the rights of such other parties thereunder shall be
superior to the rights of the Issuer and the Bondowners and shall not be
affected by any termination of this Lease or default on the part of the Tenant
hereunder.

Section 28.3.  Security Interests.  (a)  The Issuer and the Tenant agree to
execute and deliver all instruments (including financing statements and
statements of continuation thereof) necessary for perfection of and continuance
of the security interest of the Issuer in and to the Project.  The Tenant hereby
authorizes the Issuer to file or cause to be filed all such instruments required
to be so filed and the Trustee to continue or cause to be continued the filings
or liens of such instruments for so long as the Bonds shall be Outstanding.

(b)  Under the Indenture, the Issuer will, as additional security for the Bonds
assign, transfer, pledge and grant a security interest in its rights under this
Lease to the Trustee.  The Issuer hereby authorizes the Trustee to file
financing statements or any other instruments necessary to perfect its security
interest.  The Trustee is hereby given the right to enforce, either jointly with
the Issuer or separately, the performance of the obligations of the Tenant, and
the Tenant hereby

26


--------------------------------------------------------------------------------


consents to the same and agrees that the Trustee may enforce such rights as
provided in the Indenture and the Tenant will make payments required hereunder
directly to the Trustee.

Section 28.4.  Construction and Enforcement.  This Lease shall be construed and
enforced in accordance with the laws of the State.  The provisions of this Lease
shall be applied and interpreted in accordance with the rules of interpretation
set forth in the Indenture.  Wherever in this Lease it is provided that either
party shall or will make any payment or perform or refrain from performing any
act or obligation, each such provision shall, even though not so expressed, be
construed as an express covenant to make such payment or to perform, or not to
perform, as the case may be, such act or obligation.

Section 28.5.  Invalidity of Provisions of Lease.  If, for any reason, any
provision hereof shall be determined to be invalid or unenforceable, the
validity and effect of the other provisions hereof shall not be affected
thereby.

Section 28.6.  Covenants Binding on Successors and Assigns.  The covenants,
agreements and conditions herein contained shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 28.7.  Section Headings.  The section headings hereof are for the
convenience of reference only and shall not be treated as a part of this Lease
or as affecting the true meaning of the provisions hereof.  The reference to
section numbers herein or in the Indenture shall be deemed to refer to the
numbers preceding each section.

Section 28.8.  Execution of Counterparts.  This Lease may be executed
simultaneously in multiple counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one instrument.

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Issuer has caused this Lease to be signed by an
authorized official, such signature to be attested by an authorized officer, and
its official seal to be applied, as of the date first above written.

CITY OF ATCHISON, KANSAS

 

 

 

 

 

 

 

By: /s/

Dan Garrity

 

 

 

 

 

Mayor

 

 

[SEAL]

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

By:/s/ Sheldon Hamilton

 

 

 

 

 

City Clerk

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“ISSUER”

 

ACKNOWLEDGMENT

STATE OF KANSAS

)

 

) SS:

COUNTY OF ATCHISON

)

 

This instrument was acknowledged before me on the 27th day of December 2006, by
Dan Garrity, Mayor, and Sheldon Hamilton, City Clerk, of the City of Atchison,
Kansas, a municipal corporation.

[SEAL]

 

 

 

 

 

 

 

 

 

Rona M. Downing

 

 

 

Notary Public

 

 

 

 

 

 

My Appointment Expires:

 

 

 

 

 

6/27/09

 

 

 

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Tenant has caused this Lease to be signed by an
authorized officer, as of the date first above written.

MGP INGREDIENTS, INC.

 

 

 

 

 

By: /s/

David E. Rindom

 

 

Title:

Vice President

 

 

 

 

 

 

 

“TENANT”

 

 

 

 

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF KANSAS

)

 

 

 

) SS:

 

 

COUNTY OF ATCHISON

)

 

 

 

This instrument was acknowledged before me on the 27th day of December, 2006, by
David Rindom, Vice President of MGP Ingredients, Inc., a Kansas corporation.

[SEAL]

 

 

 

Marta L. Myers

 

Notary Public

 

 

My Appointment Expires:

 

01/03/2010

 

29


--------------------------------------------------------------------------------


APPENDIX A

FORM OF REQUISITION FOR PAYMENT OF PROJECT COSTS

CITY OF ATCHISON, KANSAS

Project Fund

(MGP Ingredients Project)

Payment Order No.              

Commerce Bank, n.a.

Kansas City, Missouri

Attn:  Corporate Trust Department

You are hereby authorized and directed by the undersigned, the Authorized Tenant
Representative, acting on behalf of MGP Ingredients, Inc. (the “Tenant”) to
disburse funds held by you as Trustee in the above mentioned Project Fund for
the purposes and in the amounts set forth in the Payment Schedules attached
hereto and incorporated herein by reference (the “Payment Schedules”).

I hereby certify that the amounts requested in the attached Payment Schedules
have either been advanced by the Tenant or are justly due to contractors,
subcontractors, suppliers, vendors, materialmen, engineers, architects or other
persons named in the Payment Schedules who have performed necessary and
appropriate work in connection with any installation of machinery, equipment or
personal property, or have furnished necessary and appropriate materials in the
construction or acquisition of land, buildings and improvements constituting a
part of the Project.  I further certify that the fair value of such work or
materials, machinery and equipment, is not exceeded by the amount requested, and
such cost is one which may be capitalized for federal income tax purposes.

I further certify that, except for the amounts set forth in the Payment
Schedules, there are no outstanding debts now due and payable for labor, wages,
materials, supplies or services in connection with the construction of said
buildings and improvements or the purchase and/or installation of machinery,
equipment and personal property which, if unpaid, might become the basis of a
vendor’s, mechanic’s, laborer’s or materialmen’s statutory or other similar lien
upon the Land, the Project or any part thereof.

I further certify that no part of the amounts set forth in the Payment Schedules
have been the basis for any previous withdrawal of any moneys from the said
Project Fund.

I further certify that each of the representations and covenants on the part of
the Tenant contained in the Lease dated as of the Issue Date of the Bonds by and
between City of Atchison, Kansas, as the Issuer, and the Tenant are now true and
correct in all material respects and are now being materially complied with.

I further certify that the amounts set forth in the Payment Schedules constitute
Project Costs, as said term is defined in the Lease, and that all insurance
policies which are required to be in force as a condition precedent to
disbursement of funds from the Project Fund pursuant to the provisions of
Section 6.1 of the Lease are in full force and effect.

DATED                                        , 20    .

 

 

Authorized Tenant Representative

 

A-1


--------------------------------------------------------------------------------


EXHIBIT A - Payment Order No.                 

PAYMENT SCHEDULE
FOR BUILDINGS, IMPROVEMENTS AND
MISCELLANEOUS PROJECT COSTS

I hereby request payment of the amounts specified below to the payees whose
names and addresses are stated below, and I certify that the description of the
purchase or nature of each payment is reasonable, accurate and complete:

PAYMENT SCHEDULE

 

Payee Name

 

Payee Address

 

Purpose or Nature of Payment

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initials

 

A-2


--------------------------------------------------------------------------------


EXHIBIT B - Payment Order No.

PAYMENT SCHEDULE
FOR MACHINERY AND EQUIPMENT

I hereby request payment of the amounts specified below to the payees whose
names and addresses are stated below.  I certify that the description of the
purchase or nature of each payment is reasonable, accurate and complete.  I
further certify that the items described are free and clear of any liens or
security interests.  I have attached to this schedule a copy of the purchase
order or seller’s invoice for each item, and, to the extent any payment is a
reimbursement to the Tenant, a copy of the check tendered in payment for such
item.

PAYMENT SCHEDULE

 

Payee Name

 

Description of Equipment

 

Amount

 

 

 

 

 

 

 

(include name and address of seller, manufacturer, descriptive name, technical
description, capacity, serial number of model number as appropriate)

 

 

 

 

 

 

 

 

 

 

Initials

 

A-3


--------------------------------------------------------------------------------


APPENDIX B

FORM OF CERTIFICATE OF COMPLETION

CERTIFICATE OF COMPLETION

The undersigned, being the Authorized Tenant Representative for MGP Ingredients,
Inc. (the “Tenant”), as tenant under a certain Lease dated as of the Issue Date
of the Bonds (the “Lease”) between the City of Atchison, Kansas, (the “Issuer”)
and the Tenant, and as beneficiary of the Issuer’s Taxable Industrial Revenue
Bonds, Series 2006 (MGP Ingredients Project) issued pursuant to a certain Trust
Indenture dated as of the Issue Date of the Bonds (the “Indenture”), hereby
certifies:

1.                                       The Improvements purchased with
Original Proceeds (as defined in the Indenture) have been substantially
completed in accordance with the plans and specifications prepared at the
Tenant’s direction.

2.                                       Such Improvements have been
substantially completed in a good and workmanlike manner.

3.                                       There are no mechanic’s, materialmen’s
liens or other statutory liens on file encumbering title to the Land (as defined
in the Indenture); all bills for labor and materials furnished for the
Improvements which could form the basis of a mechanic’s, materialmen’s or other
statutory lien against the Land have been paid in full, and within the past four
months no such labor or materials have been furnished which have not been paid
for.

4.                                       All Improvements are located or
installed upon the Land.

5.                                       All material provisions of applicable
building codes have been complied with and, if applicable, a certificate of
occupancy has been issued with respect to the Project.

6.                                       All moneys remaining in the Project
Fund being held by the Trustee under the Indenture should be transferred to the
Debt Service Fund being held by the Trustee under the Indenture as required by
Section 504 of the Indenture, to be applied as provided therein.

IN WITNESS WHEREOF, the undersigned Authorized Tenant Representative has signed
this Certificate, and states, under penalty of perjury, that the statements of
fact made in this Certificate are true and correct.

 

STATE OF KANSAS

)

 

 

 

)

SS:

 

COUNTY OF ATCHISON

)

 

 

 

Subscribed and sworn to or affirmed before me, a notary public, this     day
of           , 20      .

 

 

 

 

 

Notary Public

 

 

My Appointment Expires:

 

 

 

B-1


--------------------------------------------------------------------------------


APPENDIX C

GLOSSARY OF WORDS AND TERMS

“Additional Rent” means all fees, charges, costs and expenses of the Trustee
(including reasonable attorney’s fees) payable under the Indenture, all
Impositions, all Default Administration Costs (as defined in the Indenture), all
other payments of whatever nature payable or to become payable pursuant to the
Indenture or which the Tenant has agreed to pay or assume under the provisions
of this Lease and any and all expenses (including reasonable attorney’s fees)
incurred by the Issuer or the Trustee in connection with the issuance of the
Bonds or the administration or enforcement of any rights under this Lease or the
Indenture. The fees, charges, costs and expenses of the Trustee shall include
all costs incurred in connection with the issuance, transfer, exchange,
registration, redemption or payment of the Bonds and the administration or
enforcement of any rights or obligations under this Lease or the Indenture
except (a) the reasonable fees and expenses in connection with the replacement
of a Bond or Bonds mutilated, stolen, lost or destroyed or (b) any tax or other
government charge imposed on the Trustee in relation to the transfer, exchange,
registration, redemption or payment of the Bonds.

“Additional Term” shall mean that term commencing on the last day of the Basic
Term and terminating 5 years thereafter.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Basic Rent” means the annual amount which, when added to Basic Rent Credits,
will be sufficient to pay all principal of, redemption premium, if any, and
interest on all Outstanding Bonds (as defined in the Indenture) which is due and
payable on such Payment Date.  If for any reason on any Payment Date the Trustee
does not have on deposit in the Debt Service Fund sufficient moneys to pay all
principal and interest due on the Bonds on such Payment Date, then the Tenant
shall pay, as Basic Rent, on such Payment Date, the amount of such deficiency.

“Basic Rent Credits” means all funds on deposit in the Debt Service Fund and
available for the payment of principal of, redemption premium, if any, and
interest on the Bonds on any Basic Rent Payment Date.

“Basic Rent Payment Date” means December 1, 2007, and the first day of each
December thereafter until the principal of, redemption premium, if any, and
interest on all Outstanding Bonds have been fully paid or provision made for
their payment in accordance with the provisions of the Indenture.

“Basic Term” means that term commencing as of the date of this Lease and ending
on December 1, 2016, subject to prior termination as specified in this Lease,
but ending, in any event, when all of the principal of, redemption premium, if
any, and interest on all Outstanding Bonds shall have been paid in full or
provision made for their payment in accordance with the provisions of the
Indenture.

C-1


--------------------------------------------------------------------------------


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §9601, et seq.

“Certificate of Completion” means a written certificate signed by the Authorized
Tenant Representative stating that (1) the Improvements have been substantially
completed in accordance with the plans and specifications prepared or approved
by the Issuer or the Tenant, as the case may be; (2) the Improvements have been
substantially completed in a good and workmanlike manner; (3) no mechanic’s or
materialmen’s liens have been filed, nor is there any basis for the filing of
such liens, with respect to the Project; (4) all Improvements constituting a
part of the Project are located or installed upon the Land; and (5) if required
by ordinances duly adopted by the Issuer or by applicable building codes, that
an appropriate certificate of occupancy has been issued with respect to the
Improvements.  A form of Certificate of Completion is attached as Appendix B.

“Completion Date” means the date on which the Improvements are certified as
substantially completed in accordance with Section 5.4 of this Lease.

“Default” means any event or condition the occurrence of which, with the lapse
of time or the giving of notice or both, may constitute an Event of Default.

“Environmental Assessment” means an environmental assessment with respect to the
Project conducted by an independent consultant satisfactory to the Issuer and
the Trustee which reflects the results of such inspections, records reviews,
soil tests, groundwater tests and other tests requested, which assessment and
results shall be satisfactory in scope, form and substance to the Issuer and the
Trustee.

“Environmental Law” means CERCLA, SARA, and any other federal, state or local
environmental statute, regulation or ordinance presently in effect or coming
into effect during the Term of this Lease.

“Event of Bankruptcy” means an event whereby the Tenant shall:  (i) admit in
writing its inability to pay its debts as they become due; or (ii) file a
petition in bankruptcy or for reorganization or for the adoption of an
arrangement under the Bankruptcy Code as now or in the future amended, or file a
pleading asking for such relief; or (iii) make an assignment for the benefit of
creditors; or (iv) consent to the appointment of a trustee or receiver for all
or a major portion of its property; or (v) be finally adjudicated as bankrupt or
insolvent under any federal or state law; or (vi) suffer the entry of a final
and nonappealable court order under any federal or state law appointing a
receiver or trustee for all or a major part of its property or ordering the
winding-up or liquidation of its affairs, or approving a petition filed against
it under the Bankruptcy Code, which order, if the Tenant has not consented
thereto, shall not be vacated, denied, set aside or stayed within 60 days after
the day of entry; or (vii) suffer a writ or warrant of attachment or any similar
process to be issued by any court against all or any substantial portion of its
property, and such writ or warrant of attachment or any similar process is not
contested, stayed, or is not released within 60 days after the final entry, or
levy or after any contest is finally adjudicated or any stay is vacated or set
aside.

C-2


--------------------------------------------------------------------------------


“Event of Default” means any one of the following events:

(a)  Failure of the Tenant to make any payment of Basic Rent within 10 business
days after written notice from the Issuer or the Trustee to the Tenant of the
time and the amounts required hereunder; or

(b)  Failure of the Tenant to make any payment of Additional Rent at the times
and in the amounts required hereunder, or failure to observe or perform any
other covenant, agreement, obligation or provision of this Lease on the Tenant’s
part to be observed or performed, and the same is not remedied within thirty
(30) days after the Issuer or the Trustee has given the Tenant written notice
specifying such failure (or such longer period as shall be reasonably required
to correct such default; provided that (i) the Tenant has commenced such
correction within said 30-day period, and (ii) the Tenant diligently prosecutes
such correction to completion); or

(c)  An Event of Bankruptcy; or

(d)  Abandonment of the Project by the Tenant.

“Full Insurable Value” means full actual replacement cost less physical
depreciation.

“Hazardous Substances” shall mean “hazardous substances” as defined in CERCLA.

“Impositions” means all taxes and assessments, general and special, which may be
lawfully taxed, charged, levied, assessed or imposed upon or against or payable
for or in respect of the Project or any part thereof, or any improvements at any
time thereon or the Tenant’s interest therein, including any new lawful taxes
and assessments not of the kind enumerated above to the extent that the same are
lawfully made, levied or assessed in lieu of or in addition to taxes or
assessments now customarily levied against real or personal property, and
further including all water and sewer charges, assessments and other
governmental charges and impositions whatsoever, foreseen or unforeseen, which,
if not paid when due, would encumber the Issuer’s title to the Project.

“Improvements” shall have the meaning defined in the Indenture.

“Indenture” means the Trust Indenture delivered concurrently with this Lease, as
from time to time amended and supplemented by Supplemental Indentures in
accordance with the provisions of Article XI of the Indenture.

“Land” means the real property described in Schedule I.

“Lease” means this Lease between the Issuer and the Tenant, as from time to time
supplemented and amended in accordance with the provisions hereof and of the
Indenture.

“Net Proceeds” means, when used with respect to any insurance or condemnation
award with respect to the Project, the proceeds from the insurance or
condemnation award remaining after the payment of all expenses (including the
Tenant’s attorneys’ fees and any extraordinary expenses

C-3


--------------------------------------------------------------------------------


of the Trustee occasioned by such casualty or condemnation) incurred in the
collection of such proceeds.

The term “Notice Address” shall mean:

 

(1) With respect to the Tenant:

 

MGP Ingredients, Inc.

1300 Main Street

Atchinson, Kansas 66002-0130

Attn: Chief Financial Officer

 

(2) With respect to the Issuer:

 

City of Atchison

515 Kansas Avenue

Atchison, Kansas 66002

Attn: City Clerk

 

(3) With respect to the Trustee:

 

Commerce Bank, n.a.

922 N. Walnut, 10th Floor

Kansas City, Missouri 64141

Attn: Corporate Trust Department

“Project Contracts” means a contract or contracts with respect to the
acquisition and/or construction of the Improvements entered into by the Tenant
or the Issuer.

“SARA” means the Superfund Amendments and Reauthorization Act of 1986, as now in
effect and as hereafter amended.

“State” means the State of Kansas.

“Term” means, collectively, the Basic Term and any Additional Term of the Lease.

C-4


--------------------------------------------------------------------------------


SCHEDULE I

DESCRIPTION OF PROPERTY

The following property acquired by the City of Atchison, Kansas (the “Issuer”)
in connection with the issuance by the City of its Taxable Industrial Revenue
Bonds, Series 2006 (MGP Ingredients Project) (the “Series 2006 Bonds”):

(a)  The following described real estate in Atchison County, Kansas:

Tract 1:  Beginning at the Northeast corner of Lot Fourteen (14), Block Twenty
(20); Thence North 90°00’00” East 90.16 feet along the South line of Commercial
Street to a point 24.84 feet West of the Northeast corner of Lot One (1), in
Block Twenty (20); Thence South 00°11’50” West 135.0 feet to a point 25.19 feet
West of the Southeast corner of Lot Three (3) in Block Twenty (20); Thence South
90°00’00” West 189.81 feet to the Southwest corner of Lot Twelve (12) in said
Block; Thence North 00°03’00” East 67.50 feet along the East line of Second
Street to the North one-half of Lot Thirteen (13) in said Block; Thence North
90°00’00” East 100.0 feet along the North one-half of Lot Thirteen (13) to the
East line of Lot Thirteen (13); Thence North 00°03’00” East 67.50 feet along the
East line of the North one-half of Lot Thirteen (13) and all of Lot Fourteen
(14) to the point of beginning, all lying in Block Twenty (20) in that part of
the City of Atchison known and designated as “Old Atchison.”

Tract 2:  The North One-half (N 1/2) of Lot Thirteen (13), and all of Lot
Fourteen (14), in Block Twenty (20), in that part of the City of Atchison
usually known and designated as “Old Atchison.”

Tract 3:  Lots One (1), Two (2) and Three (3), in Block Nineteen (19), in that
part of the City of Atchison usually known and designated as “Old Atchison.”

said real property constituting the “Land” as defined in the Lease entered into
by the Issuer concurrently with the issuance of the Series 2006 Bonds (the
“Lease”), subject to the following (“Permitted Encumbrances”):

(1)                                  2006 real estate taxes due but not yet
payable;

(2)                                  Assessments, if any, attributable to
watershed district;

(3)                                  Any other general or special assessments,
any and all recorded easements, reservations, restrictions, agreements,
encroachments and encumbrances, matters which would be shown by an accurate
survey, underground and overhead cables, lines and utility services, and all
existing zoning ordinances, laws, codes, statutes and subdivision regulations
and other governmental laws, rules, codes, statutes and regulations limiting or
restricting the use to which the property may be put.

(b)  All buildings, building additions, improvements, machinery and equipment
constructed, located or installed on the Land, all or any portion of the costs
of which were paid from the proceeds of the Series 2006 Bonds, and which
constitute Improvements as referred to in the Lease, together with any
substitutions or replacements therefor, the property described in paragraphs (a)
and (b) of this Schedule I together constituting the “Project” as referred to in
the Lease.

S-1


--------------------------------------------------------------------------------